In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Richmond County (Mastro, J.), dated December 6, 1999, which denied its motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant met its initial burden of establishing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and thus, it was incumbent upon the plaintiff to come forward with admissible evidence to raise a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957). The plaintiff failed to do so (see, Scheer v Koubek, 70 NY2d 678; Doumanis v Conzo, 265 AD2d 296; Carroll v Jennings, 264 AD2d 494; Rum v Pam Transp., 250 AD2d 751). Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.